EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggests a composite film having the specified polyethylene-containing (A)/(B)/(C)/(D)/(E) structure and layer compositions (claim 1) or the specified polypropylene-containing (A)/(B)/(C)/(D)/(E) structure and layer compositions (claim 5), wherein each individual layer (A)/(B)/(C)/(D)/(E) of the composite films of claims 1 and 5 contains the recited additive master batch material containing hydrophilic groups, and wherein the mole ratio of hydrophilic groups to carbon atoms in all layers in the composite film made the same by adjusting the amount of additive master batch material in each layer. 
 	STANLEY ET AL (US 2012/0288693) and TUCKER (US 5,108,807) and CHIQUET (US 4,931,488) and LAKE ET AL (US 2008/0103232) and LAKE ET AL (US 2013/0109781) and BUCHHOLZ ET AL (US 5,789,570) and BATELAAN ET AL (US 6,103,885) fail to disclose or suggest adjusting the mole ratio of the hydrophilic groups to carbon atoms for biodegradable film layers.
 	CN 102627013 fail to specifically disclose using different additive master batch materials for various layers of a composite film based on the mole ratio of the hydrophilic groups to carbon atoms.
 	CN 104385698 and CN 104369508 and CN 104369509 and  CN 104494260 fail to disclose multilayer structures in accordance with the recited (A)/(B)/(C)/(D)/(E) structure and layer compositions of claim 1, or the specified (A)/(B)/(C)/(D)/(E) structure and layer compositions of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787